       Case: 1:20-cv-06580 Document #: 1 Filed: 11/05/20 Page 1 of 3 PageID #:1




ARDC #6244011                             #10447 AJT/PNP

                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

JEFFREY E. MARTIN                        )
                                         )
                         Plaintiff,      )
                                         )                      Civil Action No: 20-cv-06580
vs.                                      )                      Circuit Court Cook County
                                         )                      Illinois Case No.: 20 L 10578
                                         )
MEIJER, INC. d/b/a MEIJER, MEIJER STORES )
LIMITED PARTNERSHIP, MEIJER GREAT        )
LAKES LIMITED PARTNERSHIP, and MEIJER )
GROUP, INC.,                             )
                                         )
                         Defendants.     )

                                        NOTICE OF REMOVAL

        NOW COME the Defendants, MEIJER, INC. d/b/a MEIJER, MEIJER STORES LIMITED

PARTNERSHIP, MEIJER GREAT LAKES LIMITED PARTNERSHIP, and MEIJER GROUP,

INC., by and through their attorneys, Amy J. Thompson of Cunningham, Meyer & Vedrine P.C.,

and hereby remove this civil action being case number 20 L 10578 from the Circuit Court of Cook

County, the State of Illinois, to the United States District Court for the Northern District of Illinois,

Eastern Division, pursuant to 28 USC §1441 and 1332. In support thereof, the Defendants state

as follows:

        1.      This action was commenced against Meijer Inc. d/b/a Meijer, Meijer Stores Limited

Partnership, Meijer Great Lakes Limited Partnership, and Meijer Group, Inc., (Hereinafter,

“Meijer”) in the Circuit Court of Cook County, State of Illinois on October 5, 2020. The

Complaint at Law was served upon Meijer on October 9, 2020. This notice is timely filed within

30 days after service of the Complaint upon the Defendants.




                                                   1
         Case: 1:20-cv-06580 Document #: 1 Filed: 11/05/20 Page 2 of 3 PageID #:2




         2.     At the time the action was commenced, the Plaintiff, Jeffrey E. Martin, was a

resident of the State of Illinois residing in Arlington Heights, County of Cook, State of Illinois.

Meijer Inc. is and was a corporation organized and existing under the laws of the state of Michigan,

with its principal place of business in Michigan. Meijer Stores Limited Partnership is and was a

Limited Partnership organized and existing under the laws of the state of Michigan with its

principal place of business in Michigan. Michigan. Meijer Great Lakes Limited Partnership is

and was a limited partnership organized and existing under the laws of the state of Michigan with

its principal place of business in Michigan. Meijer Group, Inc. is and was a corporation organized

and existing under the laws of the state of Michigan with its principal place of business in

Michigan.

         3.     Plaintiff has filed a complaint seeking recovery for personal injuries allegedly

suffered in a slip and fall at a retail store located at 1301 Meijer Road, Rolling Meadows, Illinois.

The Plaintiff has alleged that the premises was operated and maintained by Meijer.

         4.     Plaintiff further alleges that the incident caused him serious personal injury and

damages, including a dislocation of the Patella with a torn patellar retinaculum. In addition,

Plaintiff is claiming severe disability, and ongoing pain and suffering, as well as lost income and

past and future medical expenses.

         5.     Based on this information, as well as the nature of the injury alleged, there is a good

faith basis to assert that the amount in controversy exceeds $75,000.00, exclusive of interest and

costs.

         6.     This action is a civil one of which the United States district courts have original

jurisdiction under 28 USC §1332. This Notice of Removal is filed in the United States District




                                                  2
       Case: 1:20-cv-06580 Document #: 1 Filed: 11/05/20 Page 3 of 3 PageID #:3




Court for the Northern District of Illinois, Eastern Division, which is the district and division in

which the State action is pending.

       7.      The Defendants attach to this Notice, copies of process, pleadings, and orders that

have been served upon it as Exhibit “A.”

       WHEREFORE, the Defendants, Meijer, Inc. d/b/a Meijer, Meijer Stores Limited

Partnership, Meijer Great Lakes Limited Partnership, and Meijer Group, Inc., by and through their

attorney, Amy J. Thompson, prays that this cause be removed to the United States District Court

for the Northern District of Illinois, Eastern Division.

                                               Respectfully submitted,

                                               MEIJER, INC. d/b/a MEIJER, MEIJER STORES
                                               LIMITED PARTNERSHIP, MEIJER GREAT
                                               LAKES LIMITED PARTNERSHIP and MEIJER
                                               GROUP, INC.,


                                       By:       /s/Amy J. Thompson
                                               Amy J. Thompson, One of their Attorneys

Amy J. Thompson – ARDC #6244011
CUNNINGHAM, MEYER & VEDRINE P.C.
Attorney for Defendants
One East Wacker Drive, Suite 2200
Chicago, IL 60601
Ph: (312) 578-0049
athompson@cmvlaw.com




                                                  3
